DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3), in the reply filed on 05/17/2022, is acknowledged.
Examiner asked for an election of species and a restriction between Group 1 (claims 1-3), Group II (claims 4-8), and Group III (claims 9-10).
Applicant provided a compliant election of elected Group I (claims 1-3).  
Applicant provided a compliant species election of Compound No. 15: (2E,4E)-5-(4-(dimethylamino)phenyl)-1-(6-methoxyquinolin-2-yl)penta-2,4-dien-1-one), pictured below,

    PNG
    media_image1.png
    175
    415
    media_image1.png
    Greyscale

which maps to claim 1’s formula 1 wherein L is 
    PNG
    media_image2.png
    104
    139
    media_image2.png
    Greyscale
, Ar is a C6 -aryl group, R1 is C1 alkoxy group, R2 is amino group (-NR3R4) wherein R3 and R4 are a C1 alkyl, and n is 2. A search for Applicants’ elected species of formula 1 (illustrated, above) did not retrieve applicable prior art. See “SEARCH 6” through “SEARCH 8” in enclosed search notes. Therefore the Markush search was extended to (E)-4-(2-(6-methoxyquinolin-2-yl)vinyl)-N,N-diemthylaniline, depicted below, 

    PNG
    media_image3.png
    208
    385
    media_image3.png
    Greyscale

which maps to claim 1’s formula 1 wherein L is 
    PNG
    media_image4.png
    77
    125
    media_image4.png
    Greyscale
, Ar is a C6 -aryl group, R1 is C1 alkoxy group, R2 is amino group (-NR3R4) wherein R3 and R4 are a C1 alkyl, and n is 1. An extended Markush search retrieved applicable prior art. See “SERACH 9” through “SEARCH 13” in enclosed search notes. All of “SEARCH 6” through “SEARCH 13” were conducted using Registry, HCaplus, and Casreact databases of STN.  Therefore, the search for other species of formula 1 will not be extended in/for/during this Office Action in accordance with Markush search practice.
The elected compound and the extended Markush Searches of formula 1 reads on claims 1-3.
Claims 4-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/17/2022.
However, the full scope of claim 1 has yet to be search for double patent and prior art following Markush search practice. Note that double patent and prior art has only been searched for applicants elected compound of formula 1 and the extended Markush search, as described above. 
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final; and/or 
(2)       Applicants overcome the prior art rejection requiring an extended Markush search of claim 1 that finds prior art against claim 1; and/or 
(3)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.

Current Status of 17/021,438
This Office Action is responsive to the original claims of 09/15/2020.
Original claims 1-3 have been examined on the merits. 
Priority
This application claims foreign priority to KR10-2020-0016824, filed on 02/12/2020.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
A review of the file wrapper indicates a foreign language priority document. However, since it is not in English, a judgement cannot be made as to whether it supports the instant claims, which is required to perfect foreign priority. The conditions of 35 U.S.C. § 119(a)-(d) or (f) are not met.
Therefore, the effective filing date is 09/15/2020. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/15/2020 and 08/04/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Remove “Novel” from title so it reads as -- COMPOUNDS USEFUL AS NEAR-INFRARED FLUORESCENT PROBES SELECTIVELY BINDING TO TAU AGGREGATES AND METHOD OF PREPARING THE SAME -- . See MPEP 606.
Claim Objections
Claim 3 is objected to for “Compound No.” in parentheticals.  Please remove the parentheticals as claim limitations cannot be contained within parentheticals and revise such that it is clear that each compound name is associated with an unique compound number.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The meets and bounds of claim 1, which allows for a one carbon alkenyl (page 74 line 11 and page 75 line 9), are undefined. This renders claims 1 and 2 indefinite. The limitation of claim 1 is physically impossible since an alkenyl bond requires two carbons (specification page 17 line 2). 
Claim 2, which refers back to claim 1, is similarly rejected as indefinite since these claims do not remedy the rationale underpinning the rejection of claim 1.
Claim 3, which refers back to claim 1, is not rejected since it recites specific compounds which physically exist and have no issues with one carbon alkenyl groups. 
Applicants should remove C1 alkenyl (any and all occurrences) from claims 1-2 in order to render moot this rejection. 
The meets and bounds of claim 1, which allows for a one carbon alkynyl, are undefined. This renders claims 1 and 2 indefinite. The limitation of claim 1 is physically impossible since an alkynyl bond requires two carbons (specification page 17 line 3). 
Claim 2, which refers back to claim 1, is similarly rejected as indefinite since these claims do not remedy the rationale underpinning the rejection of claim 1.
Claim 3, which refers back to claim 1, is not rejected since it recites specific compounds which physically exist and have no issues with one carbon alkynyl groups. 
Applicants should remove C1 alkynyl from claims 1-2 (all occurrences) in order to render moot this rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by:
WANG (Wang et al., “Simple Synthesis of carbon-11 labeled styryl dyes as new potential PET RNA-Specific, living cell imaging probes”, European Journal of Medical Chemistry, Volume 44, March 7, 2008, pages 2300-2306), as referenced on PTO-892 page 1 U. 
WANG anticipates (E)-4-(2-(6-methoxyquinolin-2-yl)vinyl)-N,N-diemthylaniline, depicted below, 

    PNG
    media_image3.png
    208
    385
    media_image3.png
    Greyscale
 , 
which maps to claim 1’s formula 1 wherein L is 
    PNG
    media_image4.png
    77
    125
    media_image4.png
    Greyscale
, Ar is a C6 -aryl group, R1 is C1 alkoxy group, R2 is amino group (-NR3R4) wherein R3 and R4 are a C1 alkyl, and n is 1 (Abstract page 2300 and page 2301 scheme 1 compound 4). This anticipates claim 1. 
Ar is a substituted benzene group (substituted with at least one hydrogen and amino group (-NR3R4) wherein R3 and R4 are a C1 alkyl). R1 is C1 alkoxy group. N is 1. This anticipates claim 2. 

Conclusion
Claim 3 is objected to for containing limitations within parentheticals.  See “Claim Objections” section, above.
Claims 1-2 are not presently allowable as written.
The “SEARCH 6” through “SEARCH 13” STN search results were reviewed for the instant application’s inventor and assignee/owner names but did not retrieve applicable double patent art.  Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve double patent applicable art.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GILLIAN A HUTTER/Examiner, Art Unit 1625                                                                                                                                                                                                        

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625